                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN



 UNITED STATES OF AMERICA,

        Plaintiff,
                                                             Hon. Janet T. Neff
 v.
                                                             Case No. 1:19-cr-00101
 STEPHEN PEREZ,

        Defendant.
 ________________________________/


                           REPORT AND RECOMMENDATION

       Pursuant to W.D.Mich. LCrR. 11.1, I conducted a plea hearing in the captioned

case on September 3, 2019, after receiving the written consent of defendant and all

counsel. At the hearing, defendant Stephen Perez entered a plea of guilty to Count One

of the Indictment in exchange for the undertakings made by the government in the written

plea agreement.       In Count One of the Indictment, defendant is charged with

embezzlement and theft of labor union assets in violation of 29 U.S.C. § 501(c). On the

basis of the record made at the hearing, I find that defendant is fully capable and

competent to enter an informed plea; that the plea is made knowingly and with full

understanding of each of the rights waived by defendant; that it is made voluntarily and

free from any force, threats, or promises, apart from the promises in the plea agreement;

that the defendant understands the nature of the charge and penalties provided by law;

and that the plea has a sufficient basis in fact.
       I therefore recommend that defendant's plea of guilty to Count One of the

Indictment be accepted, that the court adjudicate defendant guilty, and that the written

plea agreement be considered for acceptance at the time of sentencing. Acceptance of

the plea, adjudication of guilt, acceptance of the plea agreement, and imposition of

sentence are specifically reserved for the district judge.


Dated: September 3, 2019                                  /s/ Ellen S. Carmody
                                                         ELLEN S. CARMODY
                                                         U.S. Magistrate Judge




       OBJECTIONS to this Report and Recommendation must be filed with the Clerk of

Court within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure

to file objections within the specified time waives the right to appeal the District Court’s

order. Thomas v. Arn, 474 U.S. 140, 155 (1985); United States v. Walters, 638 F.2d 947,

949-50 (6th Cir. 1981).




                                             2
